— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered February 14, 2012, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*654The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]). Mastro, J.E, Balkin, Sgroi and Hinds-Radix, JJ., concur.